Citation Nr: 1621154	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-37 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vision impairment, claimed as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II.  

3.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In May 2014, the Board remanded the claim for additional development.  The claim has now returned to the Board for further adjudication.

The issues of entitlement to service connection for 1) diabetic peripheral neuropathy of the right upper extremity, 2) diabetic peripheral neuropathy of the left upper extremity, and 3) diabetic nephropathy (claimed as kidney disease were granted by the RO in a January 2015 rating decision.  As such, these issues have been resolved and are not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for hearing loss, tinnitus, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Vision impairment, diagnosed as bilateral cataracts, was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by his service-connected diabetes mellitus.  

2.  Prior to October 9, 2008, the Veteran's diabetes mellitus required regulation of activities, restricted diet, and oral hypoglycemic agent, but not insulin.  

3.  From October 9, 2008 to January 22, 2009, the Veteran's diabetes mellitus required regulation of activities as well as use of insulin and regulation of diet.  

4.  Beginning January 22, 2009, the Veteran's diabetes mellitus required regulation of activities, restricted diet, and oral hypoglycemic agent, but not insulin.  

5.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the left lower extremity was manifested by symptoms comparable to moderate incomplete paralysis of the sciatic nerve.

6.  Throughout the pendency of the appeal, the Veteran's peripheral neuropathy of the right lower extremity was manifested by symptoms comparable to moderate incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  Service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, is not established.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.    Prior to October 9, 2008, the criteria for an evaluation greater than 20 percent for the Veteran's service-connected diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  Beginning October 9, 2008 to January 22, 2009, the criteria for an evaluation of 40 percent, but no more, for the Veteran's service-connected diabetes mellitus, type II are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

4.  From January 22, 2009, the criteria for an evaluation greater than 20 percent for the Veteran's service-connected diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

5.  The criteria for an initial 20 percent disability rating, but no more, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.105 , 3.344, 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for an initial 20 percent disability rating, but no more, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.105 , 3.344, 4.124a, Diagnostic Code 8520 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from the RO dated in December 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Further, this appeal also arises from disagreement with the initial evaluations following the grant of service connection for diabetes mellitus, type II and peripheral neuropathy of the right and left lower extremities.  The Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, post-service private treatment records and VA treatment records have been obtained.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran was provided a VA examination in April 2008 and November 2014 for his vision impairment claim.  The VA examinations and medical opinions involved reviews of the claims file and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board is also satisfied that there has been substantial compliance with the May 2014 remand directives, which included attempting to obtain the outstanding private and VA treatment records, and VA examinations.  Stegall v. West, 11 Vet. App. 268 (1998).

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection 

The Veteran seeks entitlement to service connection for a vision impairment condition, to include bilateral cataracts, claimed as secondary to service-connected diabetes mellitus.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Vision impairment, to include bilateral cataracts, is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because vision impairment, to include bilateral cataracts, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Vision Problems- Bilateral Cataracts

At his enlistment physical examination in April 1968, clinical evaluation of the Veteran's eye was normal and distant vision was 20/20 (or normal) in both eyes.  Upon separation, a January 1970 physical examination continued to show that the Veteran's eyes were normal and distant vision was 20/20 in both eyes.  

Post-service evidence showed that the Veteran was diagnosed with type II diabetes mellitus in an April 2008 VA examination that is controlled with medication and exercise.  The VA examiner noted that the Veteran wore glasses and mentioned frequent episodes of lacrimation.  The Veteran had not been diagnosed or treated for diabetic visual changes or retinopathy.  

VA treatment records from the San Juan VA Medical Center (VAMC) dated in August 2008 provided that the Veteran has 20/25 vision in the both eyes.  The Veteran was noted to have bilateral cataracts and reflective error with no diabetic changes.  

The Veteran was afforded a VA eye examination in November 2014.  The examiner conducted a review of the VA claims file and in-person examination.  The Veteran reported having cataract surgery of both eyes approximately three years ago with a private clinician.  The Veteran denied a history of ocular trauma. 

The VA examiner confirmed a diagnosis of bilateral psuedophakia, refractive error, and cataracts that did not require surgery.  The examiner found no evidence of diabetic changes in the eyes.  The examiner explained that the Veteran's loss of vision is due to refractive error, mild astigmatism, and presbyopia.  The Veteran does not have diabetic retinopathy upon examination.  The examiner opined that the Veteran's loss of vision due to refractive error, mild astigmatism, and presbyopia was not incurred in service or due to military service, to include herbicide exposure.  The examiner found normal vision upon separation from active military service in January 1970.  Further, with regards to whether the vision impairment is proximately due to or aggravated by service-connected diabetes mellitus, the examiner opined that the Veteran does not have diabetic retinopathy and instead, his cataracts are part of the aging process that is less likely than not proximately due to or aggravated by diabetes.  

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vision impairment, to include bilateral cataracts, refractive error and presbyopia, claimed as due to service-connected diabetes mellitus and/or herbicide exposure.  The record evidence does not support any of the Veteran's assertions.  It shows instead that, although the Veteran complained of and was treated for vision impairment, he does not experience any current disability which could be attributed to active service or any incident of service.  The record evidence also shows that neither the Veteran's service-connected diabetes mellitus nor his claimed in-service herbicide exposure caused or contributed to his vision impairment, to include bilateral cataracts.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The post-service medical evidence does not reflect complaints or treatment related to vision impairment for over three decades after active service.  The Board emphasizes the multi-year gap between discharge from active service (January 1970) and initial reported symptoms related to blurred vision in approximately April 2008 (a 38-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board acknowledges that, since his service separation, the Veteran has been diagnosed and treated for diabetes mellitus and service connection is in effect for this disability.  However, the probative post-service evidence (in this case, VA treatment record in August 2008 and VA examination reports November 2014) do not support finding that there is any etiological relationship between the Veteran's claimed vision impairment and his service-connected diabetes mellitus.  By contrast, both VA clinician and examiner who saw the Veteran concluded that, although diabetes mellitus was present, there was no vision impairment related to his diabetes mellitus.  The VA examiner's opinions were fully supported by a review of the Veteran's claims file as well as an in-person examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the VA examiner who conducted the examination possesses the necessary education, training, and medical expertise to provide the requested opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  The opinion was based in part on the examiner's personal examination and interview of the Veteran.  The examination report also contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination reports provide a clear diagnosis and persuasive rationale for the etiology opinions, specifically describing the nature of the current disability and the findings and medical principles that justify the negative nexus opinions.  Thus, the Board finds that the VA examination reports of record are highly probative, and service connection is not warranted. 

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that his vision impairment is a result of his diabetes.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his vision impairment or blurring.  However, the Board affords no probative value to statements concerning the etiology of his vision impairment to include bilateral cataracts as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of bilateral cataracts falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his vision impairment and bilateral cataracts are afforded no probative value.   

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's vision impairment, to include bilateral cataracts and the Veteran's military service, to include service-connected diabetes mellitus.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for vision impairment, is not warranted. 

III.  Initial Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595   (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

This appeal involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  In such situations, staged ratings are to be considered for the period since the effective date of service connection, in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Diabetes Mellitus 

This appeal involves the Veteran's dissatisfaction with the initial rating for his disability assigned following the grant of service connection.  In such situations, staged ratings are to be considered for the period since the effective date of service connection, in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2008 rating decision, the Veteran was granted service connection for diabetes mellitus, type II, at 20 percent disabling, effective November 23, 2007.  In that same decision, the Veteran was granted service connection for peripheral neuropathy of the left and right lower extremities, each with a 10 percent disability rating effective November 23, 2007.

The Veteran's service-connected diabetes is rated under Diagnostic Code 7913 which assign 20 percent rating when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required.  A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A rating of 60 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent may be assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).

The Veteran was afforded VA examination in April 2008.  The Veteran reported that he was diagnosed with diabetes about 12 years ago through routine medical examination.  The Veteran's diabetes is treated with medication (Glucophage) and that he has never used insulin.  The Veteran reported that he is not on a restricted diet, although he is exercising five times each week.  

The examiner confirmed a diagnosis of diabetes mellitus, type II.  The examiner noted no episodes of ketoacidosis, the Veteran does not follow a restricted diet, and the Veteran is not restricted from performing strenuous activities.   The examiner also found no cardiac symptoms associated with his diabetes.  The Veteran was noted to be running his own business and has not been employed since 1998 due to his eligibility for retirement by age or duration of work.  The examiner noted the Veteran's report that his diabetes does not affect his activities of daily living.  The Veteran had diabetic neuropathy that was resolved with medication and does not preclude him from performing activities of daily living.  

VA treatment records from the San Juan VAMC dated in August 2008 provided that the Veteran "will probably require insulin soon."  The clinician noted that the Veteran is on hypoglycemic medication and had a restricted diet that precluded spicy foods and certain multi-vitamins.  A September 2008 treatment record provided that the Veteran's diabetes is treated with hypoglycemic and insulin administration.  The Veteran was also counseled on daily exercise and weight control management.  A January 2009 treatment record provided that the Veteran continued with oral medication, but discontinued insulin after meeting with a private endocrinologist.  His prescription history provided that the Veteran was to inject insulin twice a day from October 9, 2008 to January 22, 2009.  

The Veteran was afforded VA examination in October 2014.  The Veteran reported that his diabetes was managed by restricted diet and prescribed oral hypoglycemic agent.  The Veteran denied having any regulation of activities as part of his diabetes treatment.  

The examiner noted that the Veteran visits his health care provider less than twice each month for episodes of ketoacidosis and hypoglycemia.  The Veteran denied any hospitalization for episodes of ketoacidosis or hypoglycemic reactions. 

A November 2014 addendum opinion provided by the October 2014 examiner indicated that a review of the claims file had been conducted.   

VA treatment records dated in September 2014 showed continued treatment for diabetes with hypoglycemic agent.  The Veteran was also referred to a dietitian because his body mass index was greater than 27.  The Veteran was counseled in diet, exercise, and weight control.  

The Veteran was afforded VA examination in October 2015.  The examiner noted that a review of the claims file and an in-person examination was conducted.  The Veteran's diabetes was treated with prescribed oral hypoglycemic agents.  The examiner noted that the Veteran visits his health care provider less than twice each month for episodes of ketoacidosis and hypoglycemia.  The Veteran denied any hospitalization for episodes of ketoacidosis or hypoglycemic reactions. 

After a review of all the evidence, prior to October 9, 2008, the Veteran is properly assigned a 20 percent disability rating.  The evidence shows that, at worst, during this time period the Veteran's symptoms are characterized by a restricted diet and oral hypoglycemic agent, but he was not on insulin.

From October 9, 2008 to January 22, 2009, a 40 percent rating, but no more, is warranted because the evidence shows that, at worst, the Veteran's diabetic treatment included restricted diet, insulin injections twice each day, and regulation of activities.  During this time period, the Veteran saw his diabetic care provided for episodes of ketoacidosis and hypoglycemic reactions less than twice each month.  However, a 60 percent rating is not warranted as there is no evidence that the Veteran's diabetes required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Further, a 100 percent rating is not warranted as there is no evidence to suggest that the Veteran's diabetes required more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

From January 23, 2009, VA treatment records revealed that the Veteran discontinued insulin treatment.  Indeed, VA examination reports in October 2014 and October 2015 confirmed that at worst, the Veteran's diabetes was treated with restricted diet, regulation of activities, hypoglycemic oral medication, and less than twice-a-month visits to a diabetic care provider, and no hospitalization.  Thus, the Board finds that the criteria for a 20 percent evaluation, but no more, are appropriate for the Veteran's diabetes mellitus as of January 23, 2009.

B. Peripheral Neuropathy- Right and Left Lower Extremities 

Service connection for right and left lower extremity radiculopathy were established in the RO's May 2008 rating decision, each assigned with an initial 10 percent disability rating, effective November 23, 2007.  The Veteran asserts that an initial disability rating in excess of 10 percent is warranted based on worsening symptomatology.  See November 2008 Notice of Disagreement.

 For the entire initial rating period from November 23, 2007, the service-connected right and left lower extremity radiculopathy disability has been rated at 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which governs the sciatic nerve.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  Id.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  Id.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2015).

After reviewing all the evidence, lay and medical, the Board finds that, for the entire initial rating period from November 23, 2007, the right and left lower extremity radiculopathy have manifested symptoms and functional impairment including pain, cramping, moderate intermittent pain, mild numbness, mild paresthesia and/or dysesthesias, and slowness in movements, loss of dexterity, and inability to stand for prolonged periods of time.

VA examined the right and left lower extremity radiculopathy in March 208.  The Veteran reported chronic pain the sole of the right foot, especially when walking, and cramping in the lower extremities.  The VA examiner described the effects of his lower extremity peripheral neuropathy as "mild" in regards to his daily activities of chores, shopping, recreation, traveling, while "moderate" in exercise and sports.  The examiner concluded that the Veteran's neuropathy history is suggestive of mild or early peripheral neuropathy in his lower extremities.  

VA treatment records dated in September 2014 noted that the Veteran's diabetic peripheral neuropathy is stable with medication.  

The Veteran was afforded a VA examination in October 2014.  The examiner found "moderate" intermittent pain in the right and left lower extremities, "mild" paresthesia and/or dysthesia in the right lower extremity, and "mild" numbness in the right and left lower extremities.  The VA examiner described the severity of the sciatic and femoral nerves of the right and lower extremities as mild incomplete paralysis.  The Veteran's peripheral neuropathies impact his ability to work.  The examiner noted that the Veteran was a former policeman that exhibited symptoms of slowness in movements, loss of dexterity, and inability to stand for prolonged periods of time.  

The Veteran was afforded a VA examination in October 2015.  The Veteran continued to report frequent episodes of numbness, tingling sensation, and pain in the upper and lower extremities.  The examiner described the symptoms attributable to diabetic peripheral neuropathy included moderate intermittent pain, mild paresthesia/dysthesia, and mild numbness.  The examiner described the severity of his right and left lower extremity diabetic peripheral neuropathy as mild incomplete paralysis of the sciatic nerve and femoral nerve.  With regards to his functional impact, the examiner indicated that the Veteran has limitation in prolonged standing and loss of dexterity.  

The Board notes that in a October 2015 rating decision, the RO granted a separate 10 percent evaluation for right and left lower extremity peripheral neuropathy (femoral nerve) effective October 7, 2015.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Esteban v. Brown, 6 Vet. App. 259   (1994).

Resolving all doubt in the Veteran's favor, his symptoms are equivalent to moderate incomplete paralysis of the sciatic and femoral nerves for the entire rating period from November 23, 2007.  Since the medical evidence does not attribute any of his right and left lower extremity symptoms to one nerve or the other, the Board finds that the Veteran's peripheral neuropathy of the lower extremities should remain rated under Diagnostic Code 8520 as this diagnostic code provides for higher ratings than those in Diagnostic Code 8526. 38 C.F.R. § 4.124a .  A separate rating under Diagnostic Code 8526 cannot be granted because it would violate the rule against pyramiding by compensating the Veteran twice for the same symptoms.  38 C.F.R. § 4.14.

In sum, for the entire initial rating period from November 23, 2007, the service-connected right and left lower extremity radiculopathy have manifested symptoms and functional impairment including pain, cramping, moderate intermittent pain, mild numbness, mild paresthesia and/or dysesthesias, and slowness in movements, loss of dexterity, and inability to stand for prolonged periods of time.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms and functional impairment related to the right and left lower extremity radiculopathy more nearly approximate moderate incomplete paralysis of the sciatic nerve and femoral nerves.  The evidence does not show symptoms of severity for a finding of moderately severe incomplete paralysis.  Although the Veteran testified that he has frequent episodes of numbness, tingling, and pain, the Board finds that the addition of these symptoms does not make the severity of his peripheral neuropathies more nearly approximate moderately severe radiculopathy.  Specifically, VA treatment records have indicated that his peripheral neuropathy pain is well controlled with medication.  Accordingly, the Board finds that a disability rating in excess of 20 percent is not warranted under Diagnostic Code 8520 for the right and left lower extremity radiculopathy for the entire rating period from November 23, 2007.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

C. Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes and diabetic peripheral neuropathy disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's diabetes mellitus have manifested symptoms including restricted diet, hypoglycemic agent or medication, regulations of activities and a period of insulin injections.  These symptoms are either explicitly part of the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The Board further finds that for the entire initial rating period the symptomatology and impairment caused by the right and left lower extremity radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, resolving all doubt in the Veteran's favor, the right and left lower extremity radiculopathy have been manifested by moderate incomplete paralysis of the sciatic nerve.  The use of term such as "severe," "moderate," and "mild" allow the Board to consider all the symptoms and impairment, which in this case includes frequent episodes of pain, tingling, and numbness.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.

Under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the diabetes mellitus, and right and left lower extremity disabilities secondary to diabetes, and referral for consideration of extraschedular rating is not required.

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1  (2015).   In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the diabetes and diabetic peripheral neuropathies of the right and left lower extremity, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).


ORDER

Entitlement to service connection for vision impairment, to include bilateral cataracts, claimed as due to service-connected diabetes mellitus, is denied.

An initial disability rating prior to October 9, 2008 in excess of 20 percent for service-connected type II diabetes mellitus, type II, is denied.

Entitlement to a 40 percent rating, but no more, for type II diabetes mellitus for the period from October 9, 2008 to January 22, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus from January 23, 2009, is denied.

For the entire initial rating period from November 23, 2007, an initial disability rating of 20 percent, but no higher, for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.

For the entire initial rating period from November 23, 2007, an initial disability rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.




REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R.    § 3.159(c).  

In the May 2014 remand, the Board instructed for the AOJ to clarify with the Veteran whether he wishes for TDIU to be considered as part of his current appeal.  In June 2014, the Appeals Management Center contacted the Veteran for clarification on whether he wished to file a claim for TDIU.  

In January 2015, the Veteran submitted a VA 21-8940 claim for TDIU in which he alleged that he is unable to work due to service-connected disabilities, however, the form did not contain sufficient detail with regards to his medical care, employment history, education, and training.  The Veteran also submitted a VA 21-4192 form to VA but did not provide a complete name and address of his previous employer in order for the RO to properly develop his claim.  

In January 2016, the Veteran resubmitted a VA 21-8940 claim for TDIU in which he alleged that he is unable to work due to diabetes, hypertension, and diabetic peripheral neuropathy.  The Veteran reported became too disabled to work beginning in June 1998, but did not provide sufficient detail of his employment history, in particular, his employer address and contact information.  

To date, however, the AOJ has not attempted to obtain clarification of the Veteran's employment records from his former employer.  See generally M21-1, Part IV, Subpart ii, Chapter 2, Section F.  Consequently, the Board is unable to determine whether the Veteran retired as a result of his service-connected disabilities and cannot evaluate whether these disabilities precluded him from securing or maintaining a substantially gainful occupation prior to August 10, 2005, entitling him to a TDIU prior to that date.  (The Board observes that, in its May 2014 remand, the AOJ was advised to accomplish any subsequent necessary development of the Veteran's TDIU claim after seeking clarification on whether the Veteran wished to file a claim for TDIU). Given the foregoing, the Board concludes that, on remand, the AOJ should attempt to obtain the Veteran's employment records from his former employer.  Also, as the Veteran does not meet the schedular criteria for a TDIU, the Board finds that this issue must be considered by the Director of Compensation Service in the first instance.

Finally, the record shows that in a January 2016 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement in February 2016.  The RO has not issued a statement of the case on this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran and his representative concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Thereafter, the Veteran and his representative shall be afforded the appropriate period of time within which to respond.  If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review.  38 C.F.R. §§ 20.202, 20.302 (2015).

2.  Provide the Veteran VA Form 21-8940  and VA Form 21-4192 requesting that he provide details regarding his employment history and education.  Inform him to provide the name and address of prior employers.  Suggest that the Veteran's representative be involved in the process of completing the VA Form 21-8940.  An appropriate period of time should be allowed for response. 

Thereafter, contact the Veteran's former employer and request appropriate employment records for the Veteran from this agency (i.e., the reasons for his retirement) and that an appropriate person at this agency complete a VA Form 21-4192.  If the requested employment records for the Veteran are not available, then a negative reply is requested. See generally M21-1, Part IV, Subpart ii, Chapter 2, Section F, Subsection 2(f).  A copy of any request(s) for these records and a completed VA Form 21-4192, and any reply, to include a negative reply, should be included in the claims file.

3.  Thereafter, the AOJ should forward this case to the Director, Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b)  (2015).

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims. If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case. An appropriate period of time should be allowed for response by the Veteran and his service representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.







	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


